Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 04/05/21, claims 1, 4-5 and 9 have been amended and claims 2-3, 6-8 and 10-12 have been cancelled.  The obviousness double patenting, the 112 2nd rejection and the art rejections have been withdrawn in view of the amendment.

The following is an examiner’s statement of reasons for allowance: the subject matter of claims 1, 4-5 and 9 is allowable in view of applicant’s persuasive arguments (see Remarks 8-9), “The currently amended claim 1 discloses an automated system with a stabilizing means extended from Lim. Specifically, the currently amended claim 1 further recites a stabilizing platform having a secondary suction mechanism, whereby the stabilizing platform is moveable relative to the carrier to provide secondary suction to adhere the carrier to the wall of the building, whereby at least either one of the suction cups or the secondary suction mechanism is adhered to the wall of the building (the “movement”). Such movement is not achievable by Lim as illustrated four suction cups (7) and the rollers (6) are fixed laterally against each other. The applicant respectfully submits that the protection wheel (6) is not equivalent to the stabilizer platform nor the secondary suction cups of claim 1. Therefore, the applicant respectfully submits that the currently amended claim 1 is not anticipated by Lim”.  In addition the argument that “Ohtsuki does not teach or suggest all claimed features in the currently .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/